      Case 4:20-cv-01915 Document 7 Filed on 06/10/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 10, 2020
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                               HOUSTON DIVISION

JESSIE HARDIN,                                 §
(TDCJ-CID #1837179),                           §
            Plaintiff,                         §
VS.                                            §   CIVIL ACTION NO. H-20-1915
                                               §
PACK UNIT,                                     §
             Defendant.                        §


                                    FINAL JUDGMENT



      For the reasons stated in this Court’s Memorandum and Opinion entered this date, this civil

action is DISMISSED with prejudice.

      This is a FINAL JUDGMENT.

      SIGNED at Houston, Texas, on         June 10             , 2020.




                                         ___________________________________
                                                VANESSA D. GILMORE
                                          UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1915.a01.wpd
